UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)

JOSEPH GIGGER, )
)

Plaintiff, )

)

v. ) Civil Action No. lO-0364 (RMC)

)

CORRECTIONS CORPORATION )
OF AMERICA, et al., )
)

Defendants. )

)

MEMORANDUM OPINION

The Court previously revoked Plaintiff s in forma pauperis status pursuant to 28
U.S.C. § 19l5(g). Gigger v. Corr. Corp. ofAm., _ F. Supp. 2d __, _, 2010 WL 4623959, at *3
(D.D.C. Nov. 12, 20l0). The Court stayed all proceedings in this action for a 45-day period
within which Plaintiff was ordered to pay the filing fee in full to the Clerk of Court. Plaintiff was
warned that, if he failed to make the payment timely, this action would be dismissed To date,
Plaintiff neither has paid the filing fee nor has requested more time to do so.
Accordingly, the Court will lift the stay, deny all pending motions, and dismiss this civil
action without prejudice An Order is issued separately

tila 42 5a

/.
ROSEMAR M. COLLYER

United States District Judge

DATE: /Z u¢z¢/ztg/ &/’//